                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
BRENDA JAMES,                              )
                                          )
            Plaintiff,                    )
                                          )  Civil Action No.
            v.                            )  19-10430-FDS
                                          )
BOSTON POLICE DEPARTMENT,                 )
CAPTAIN PAUL RUSSELL,                     )
DETECTIVE DANIEL HUMPHRIES,               )
CAPTAIN MARK HAYES, ZELMA                 )
GREENSTEIN, and CITY OF BOSTON,           )
                                          )
            Defendant.                    )
__________________________________________)

                   ORDER ON MOTION TO WITHDRAW AS COUNSEL

SAYLOR, J.

       The firm slnlaw LLC and its attorneys, Emily E. Smith-Lee and Aileen Konanez, counsel

of record for the plaintiff, Brenda James, in this matter, moved on July 19, 2019, for leave to

withdraw their appearance. In support of the motion, counsel stated that (1) there has been an

irretrievable breakdown in the attorney-client relationship and (2) the attorneys believe that they

can no longer effectively represent the plaintiff.

       The Court will grant the motion, but will provide plaintiff with a reasonable opportunity

to obtain new counsel. Accordingly, the motion to withdraw is granted, effective 28 days from

the date of this order. If no successor counsel has entered an appearance by that time, the

plaintiff will be deemed to be proceeding pro se (that is, representing herself) from that point

forward.

       If plaintiff is representing herself, she will be responsible for providing current contact

information (including her address, telephone number, and e-mail) to the clerk, and maintaining
the accuracy of that information. She will also be responsible for complying with all rules of

court and court-ordered deadlines. Failure to do so may result in the dismissal of this action.

       The date to respond to the individual defendants’ pending motion to dismiss shall be

extended 35 days (that is, until August 27, 2019).

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: July 23, 2019                                 United States District Judge




                                                 2
